IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAVID T. YARBOROUGH,                   §
                                       §      No. 166, 2018
      Defendant Below,                 §
      Appellant,                       §      Court Below—Superior Court of the
                                       §      State of Delaware
      v.                               §
                                       §      Cr. ID Nos. 1202006406
STATE OF DELAWARE,                     §                  1201018253
                                       §                  1402013417
      Plaintiff Below,                 §
      Appellee.                        §
                          Submitted: April 20, 2018
                          Decided:   April 25, 2018
                                   ORDER
      The Clerk issued a notice, by certified mail, directing the appellant to show

cause why this appeal should not be dismissed for the Court’s lack of jurisdiction to

consider an appeal from a decision issued by a Superior Court Commissioner. The

appellant received the notice to show cause on April 9, 2018 and has not responded

to the notice within the required ten-day period. For that reason, dismissal of the

appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                              Justice